Title: From Thomas Jefferson to Jacob Wagner, 20 August 1803
From: Jefferson, Thomas
To: Wagner, Jacob


          
            Monticello Aug. 20. 03.
          
          Th: Jefferson presents his compliments to mr Wagner and will be obliged to him to have put into the National Intelligencer an advertisement for the purpose of obtaining the information desired in the inclosed letter. he supposes no names need be mentioned but that of Francis Serraire & his father, and that the request may be to give the information to the department of state.
        